                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                                      CASE NO.:

JENNIFER VOLCANES,

        Plaintiff,

v.

PLANET CELLULAR, INC.,
PCT WIRELESS CORP
a/k/a PLANET CELLULAR INC.
a/k/a PLANET CELLULAR dba
PCT WIRELESS, and
SHAKEEL CHOTHAI, individually

        Defendants,

______________________________/

                                    COMPLAINT

        The Plaintiff JENNIFER VOLCANES, by and through undersigned counsel,

hereby sues Defendants PLANET CELLULAR, INC., PCT WIRELESS CORP, a/k/a

PLANET CELLULAR INC., a/k/a PLANET CELLULAR DBA PCT WIRELESS, and

SHAKEEL CHOTHAI, individually, on the grounds set forth herein.

                                  INTRODUCTION

     1. This is an action by Plaintiff JENNIFER VOLCANES, under Title VII of the Civil

        Rights Act of 1964, 42 U.S.C.A. §§ 2000e et seq. the Pregnancy Discrimination

        Act amendment, 42 U.S.C.A. § 2000e(k); and the Florida Civil Rights Act of 1992

        (FCRA), Florida Statute Section 760, to redress the injury done to her by the

        Defendants PLANET CELLULAR, INC., PCT WIRELESS CORP, a/k/a PLANET
   CELLULAR INC., a/k/a PLANET CELLULAR DBA PCT WIRELESS, on the

   basis of her Sex, and Pregnancy.

2. The Plaintiff also brings action under Florida State law claims for Intentional

   Infliction of Emotional Distress against individual Defendant Shakeel Chothai.

3. This is an action for damages brought in excess of $15,000.00, exclusive of interest,

   attorney’s fees, and costs.

                           JURISDICTION AND VENUE

4. This action is authorized and instituted pursuant to Title VII of the Civil Rights Act

   of 1964, 42 U.S.C.A. §§ 2000e et seq. and the Pregnancy Discrimination Act

   amendment, 42 U.S.C.A. § 2000e(k) (PDA); and under the Florida Civil Rights Act

   of 1992 (FCRA), Florida Statute Section 760,

5. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

   §1343. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over

   Plaintiff’s state law claims because they arise out of the same nucleus of operative

   facts as the federal Case, and pursuant to and §1343.

6. The venue of this action is properly placed in the Southern District of Florida,

   Miami Division, pursuant to 28 U.S.C. §1391(b), since the employment practices

   hereafter alleged to be unlawful, were committed in Miami-Dade County, within

   the jurisdiction of this Honorable Court.

                                       PARTIES

7. Plaintiff JENNIFER VOLCANES is a resident of Miami-Dade County, who was

   employed by Defendant PLANET CELLULAR, INC. which also did business in




                                    Page 2 of 33
   Florida under the name of PCT WIRELESS CORP. Plaintiff is a member of certain

   protected classes of persons.

8. Corporate Defendants PLANET CELLULAR, INC., PCT WIRELESS CORP,

   a/k/a PLANET CELLULAR INC. a/k/a PLANET CELLULAR DBA PCT

   WIRELESS, (hereinafter PLANET CELLULAR INC., or Defendant), are Florida

   Corporations conducting business in Miami-Dade County, Florida, and within the

   jurisdiction of this Court.

9. PLANET CELLULAR, INC., PCT WIRELESS CORP, a/k/a PLANET

   CELLULAR INC. a/k/a PLANET CELLULAR DBA PCT WIRELESS, are

   owned and operated by the same individual, Shakeel Chothai, and his wife May

   Baqai.

10. During her time of employment with Defendant PLANET CELLULAR, INC.,

   Plaintiff received payment from PLANET CELLULAR, INC. and PCT

   WIRELESS CORP.

11. PLANET CELLULAR, INC., PCT WIRELESS CORP, a/k/a PLANET

   CELLULAR INC. a/k/a PLANET CELLULAR DBA PCT WIRELESS, PLANET

   CELLULAR, INC., PCT WIRELESS CORP, a/k/a PLANET CELLULAR INC.

   a/k/a PLANET CELLULAR DBA PCT WIRELESS hereinafter will be called

   collectively PLANET CELLULAR, INC.

12. Individual Defendant Mr. Shakeel Chothai is the owner of PLANET CELLULAR,

   INC., PCT WIRELESS CORP, a/k/a PLANET CELLULAR INC. a/k/a PLANET

   CELLULAR DBA PCT WIRELESS, PLANET CELLULAR, INC., PCT

   WIRELESS CORP, a/k/a PLANET CELLULAR INC. a/k/a PLANET



                                   Page 3 of 33
   CELLULAR DBA PCT WIRELESS, collectively called PLANET CELLULAR,

   INC. Individual Defendant Mr. Shakeel Chothai is named Defendant in reference

   to the Count for Intentional Infliction of Emotional Stress under Florida statutes.

13. During all relevant times Defendant PLANET CELLULAR, INC. has

   continuously been an employer engaged in an industry affecting commerce, within

   the meaning of Section 701(b), (g), and (h) of Title VII, 42 U.S.C. §§ 2000e (b),

   (g), and (h).

14. At all relevant times Defendant PLANET CELLULAR, INC. has continuously

   employed 15 or more persons.

                         PROCEDURAL REQUIREMENTS

15. All conditions precedent for this action has been fulfilled. On or about August 28,

   2019, Plaintiff JENNIFER VOLCANES dual-filed her Charge of Discrimination

   with the EEOC, and with the Florida Commission on Human Relations within 300

   days of the alleged violation. To date, over six (6) months have passed since the

   filing of the complaints.    On or about December 10, 2019, the U.S. Equal

   Employment Opportunity Commission, on request, issued to Plaintiff a “Dismissal

   and Notice of Rights” with respect to such charge of discrimination.

16. The mentioned document was received by the Plaintiff on or about Monday,

   December 16, 2019. Consequently, the present Complaint is being filed within 90

   days from the Plaintiff’s receipt of the “Dismissal and Notice of Rights” See

   composite Exhibit “A.”

                             STATEMENT OF FACTS




                                   Page 4 of 33
17. Plaintiff JENNIFER VOLCANES is a 37 years old female, member of a protected

   class under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e et seq.

   and the Pregnancy Discrimination Act amendment, 42 U.S.C.A. § 2000e(k)

   (PDA); and under the Florida Civil Rights Act of 1992 (FCRA), Florida Statute

   Section 760, because of her Sex, Pregnancy, and because of her participation in

   protected activities within the meaning of Federal and State law.

18. Defendant PLANET CELLULAR, INC. is an importer, exporter, wholesaler, and

   distributor of communication equipment, accessories, and parts. The Defendant has

   a place of business at 3525 NW 82nd Avenue, Doral, FL 33122, where the Plaintiff

   worked. The Defendant also maintained logistics warehouse facilities at a nearby

   location in Doral, Florida. Upon information and belief, Defendant PLANET

   CELLULAR, INC. has offices in California, Miami, Honduras, Ecuador,

   Colombia, and Dubai.

19. Defendant PLANET CELLULAR, INC. employed Plaintiff JENNIFER

   VOLCANES from approximately January 01, 2009, to February 19, 2019, or more

   than ten years.

20. The Plaintiff was hired as a full-time employee, to do general office work. Plaintiff

   worked multiple positions and she had a wide range of tasks assisting in the

   logistics, warehousing, customer service and sales department of the company.

21. Due to her outstanding performance and versatility, soon (2009), the Plaintiff was

   assigned some administrative duties. Later, she assumed many functions of a

   Finance Assistant supporting day-to-day transactions such as processing payments,

   maintaining cost reports and managing invoices. The Plaintiff’s responsibilities



                                    Page 5 of 33
   included maintaining inventory, expenses, and payroll. The Plaintiff’s overall

   duties stayed the same until her last day of employment.

22. Throughout her employment with the Defendant, the Plaintiff performed her duties

   in an exemplary fashion. The Plaintiff possessed all the required skills, training

   and qualifications for the job in question, and performed her duties without

   significant issue or controversy.

23. In 2013, the Plaintiff had a baby and she took approximately 10 weeks of maternity

   leave. The Plaintiff returned to her work as scheduled without any inconvenience.

24. However, everything changed for Plaintiff around 2016, when manager Jose D.

   Jacome left the Company and a new administration began.

25. Around 2017, the owner of the business, Mr. Shakeel Chothai moved his

   headquarters from California to Miami, Florida, and the problems for Plaintiff

   began.

26. Mr. Shakeel Chothai made changes that affected the benefits of all the employees

   at PLANET CELLULAR, INC., but the most affected were female employees

   working at the Miami office of PLANET CELLULAR, INC.

27. Mr. Shakeel Chothai exhibited prejudice against women, maternity, and

   childbearing issues. Mr. Shakeel Chothai mistreated all female employees working

   at PLANET CELLULAR, INC., including his own wife.

28. Mr. Shakeel Chothai constantly complained about female employees asking

   permission for child-care and medical appointments issues, and he said that he

   would never hire a woman because women are not as good at their jobs as male

   employees. Mr. Shakeel Chothai had outdated stereotypes about women, and he



                                   Page 6 of 33
   said that women of childbearing age or women who had children were a big

   problem for the company.

29. At PLANET CELLULAR, INC. female employees, including Plaintiff, were

   always afraid of losing their jobs due to Sex discrimination issues.

30. On or about June 2018, Plaintiff notified Mr. Shakeel Chothai and his wife May

   Baqai that she was pregnant, Mr. Shakeel Chothai was not pleased with the good

   news and immediately asked Plaintiff when she was going to take her maternity

   leave. The Plaintiff explained to Mr. Shakeel Chothai that she needed some time

   to find out about her delivery date.

31. After Plaintiff announced her pregnancy, Mr. Shakeel Chothai gave Plaintiff a bad

   attitude and he began to harass the Plaintiff asking her exact dates for her maternity

   leave. At least once a week Mr. Shakeel Chothai demanded Plaintiff to provide the

   date for maternity leave.

32. Mr. Shakeel Chothai had stereotypical assumptions about Pregnancy, child-care

   issues, and related absences, and he was extremely worried about the Plaintiff’s

   request for medical leave.

33. Mr. Shakeel Chothai gave Plaintiff a hard time every time she required some time

   off to attend regular medical appointments. Mr. Shakeel Chothai was obviously

   upset with the Plaintiff’s pregnancy and took good care that everyone knew about

   it.

34. The Plaintiff could not complain about the discriminatory and harassing conduct of

   Mr. Shakeel Chothai, because he was the owner and the maximum authority at

   PLANET CELLULAR, INC.



                                   Page 7 of 33
35. The Plaintiff needed her job, and she planned to work until a date very close to her

   delivery date. Thus, the Plaintiff had to endure the discriminatory treatment applied

   to her by her superior, a person with the power to hire and fire, as a condition for

   continued employment.

36. This repeated harassing and unlawful conduct of Mr. Shakeel Chothai created for

   Plaintiff a hostile working environment that deteriorated the Plaintiff’s working

   conditions and caused her great mental distress and embarrassment.

37. Finally, on or about December 10, 2018, Plaintiff was able to submit her Absence

   Request, and she requested her 2018 vacation days from January 9 to February 01,

   2019, and her maternity leave from February 2, 2019, to April 8, 2019. The

   Defendant approved Plaintiff’s proposed request for leave dates and duration.

38. Nevertheless, the Plaintiff went into labor earlier. The Plaintiff went to work the

   last time on Wednesday January 02, 2019, and the next day, Thursday January 3,

   2019, she gave birth to her baby. It was a happy event for the Plaintiff, she and the

   baby were healthy, everything was normal, and she did not anticipate any childbirth

   complications.

39. To Plaintiff consternation, on or about February 19, 2019, Mr. Shakeel Chothai’s

   wife May Baqai, contacted Plaintiff and informed her that she was fired because

   the Company had closed her position. The Plaintiff was in shock, and in complete

   disbelief as to how she was being treated due to her pregnancy and childbirth.

40. The Plaintiff protested for the violation of her maternity leave rights protected

   under Federal and State law and requested the Defendant to reconsider its decision

   to terminate her employment.



                                   Page 8 of 33
41. This complaint constituted protected activity under Title VII, and The Pregnancy

   Discrimination Act (PDA), and the FCRA, Chapter 760.

42. The Defendant did not reconsider the Plaintiff’s petition and terminated her

   effective immediately.

43. Plaintiff was a long-time trusted employee, but she did not have a minimum clue,

   about any restructuration, or financial reason that could put at risk her employment

   at PLANET CELLULAR, INC. As per Plaintiff’s knowledge, the Company was

   flourishing, it was expanding and hiring more personnel in the United States and

   out of the Country. Even if the Defendant would have eliminated her position for

   business reasons, at PLANET CELLULAR, INC. there were plenty of employment

   opportunities for Plaintiff. Plaintiff had worked many positions at the firm, she had

   multiple roles, and she was able to fill the requirements for any position within the

   firm. There was not any valid reason or justification to fire her.

44. The Plaintiff was in her second week of maternity leave when Defendant fired her.

   The Plaintiff was unable to enjoy the benefits of her protected rights under Federal

   and State law. The Plaintiff not only lost her employment, but she also lost all health

   benefits, 6 weeks after her child had been born.

45. On or about February 19, 2019, was terminated due to her past pregnancy and

   childbirth, and in retaliation for using her protected maternity leave rights.

46. At the time of termination from employment, the Plaintiff did perform and excel at

   the performance of the essential functions assigned to her by Defendant, and the

   sole apparent reason for the termination of Plaintiff’s employment was Plaintiff’s




                                   Page 9 of 33
   pregnancy and related attempt to seek maternity leave, as Plaintiff was entitled to

   do under Federal and State Law.

47. Contemporary to Plaintiff termination, Defendant also fired employee Lorena

   Paredes Ballon, from the PLANET CELLULAR, INC. office in Ecuador, who gave

   birth on or about January 23, 2019, and was fired on or about the first week of

   February 2019, less than 3 weeks after her baby was born.

48. Therefore, On or about February 19, 2019, Plaintiff JENNIFER VOLCANES was

   terminated, and the Defendant’s termination of Plaintiff was directly and

   proximately caused by Defendant’s unjustified discrimination and harassment

   against Plaintiff because of her pregnancy, and retaliation for her attempts to use

   maternity leave benefits. The Defendant’s actions were in violation of both Federal

   and State Laws.

49. Because of the actions of the Defendant, Plaintiff has been damaged. In that,

   Plaintiff has suffered serious economic losses, lost wages and has she suffered

   mental pain and emotional distress.

50. The Defendant’s conduct in wrongfully discharging Plaintiff was willful, wanton,

   and in reckless disregard of Plaintiff’s rights and therefore Plaintiff is entitled to

   punitive damages.

51. The Plaintiff has suffered and will continue to suffer both irreparable injury and

   compensable damages as a result of the Defendant’s discriminatory practices,

   unless and until this Court grants relief.

52. The actions of the Defendant PLANET CELLULAR, INC., and or its agents were

   willful, wanton, intentional, and with malice or reckless indifference to the



                                   Page 10 of 33
   Plaintiff’s statutorily protected rights thus, entitling Plaintiff to damages in the

   form of compensatory and punitive damages pursuant to federal law, to punish the

   Defendants for its actions and to deter it, and others, from such actions in the future.

53. Defendant PLANET CELLULAR, INC. is subjected to vicarious liability for the

   actions of its agents because it failed to take adequate remedial measures to halt the

   discrimination, harassment, and retaliation to which the Plaintiff was subjected to

   despite Defendant’s knowledge that such discrimination, harassment, and

   retaliation was occurring.

54. Plaintiff has retained the law offices of the undersigned attorney to represent her in

   this action and is obligated to pay reasonable attorneys’ fees and costs.

                            COUNT I:
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.A. §§ 2000E ET
 SEQ. AND THE PREGNANCY DISCRIMINATION ACT AMENDMENT,
                      42 U.S.C.A. § 2000E(K)

55. Plaintiff JENNIFER VOLCANES re-adopts every factual allegation as stated in

   paragraphs 1-54 above as if set out in full herein.

56. The Discrimination, Harassment, and discharge of the Plaintiff by Defendant were

   caused by Plaintiff’s pregnancy.

57. The Defendant's decision to discriminate and to take adverse actions against

   Plaintiff was because of Plaintiff's physical condition of being pregnant.

58. At all relevant times, including the time of termination, the Defendant was aware

   that Plaintiff was pregnant.

59. At the time of termination from employment, the Plaintiff did perform and excel at

   the performance of the essential functions assigned to her by the Defendant.

60. The Plaintiff was well qualified for the position apart from her pregnancy.

                                   Page 11 of 33
61. The Plaintiff was discriminated, harassed, suspended and then discharged by her

   superiors because she was pregnant.

62. The fact that Plaintiff was pregnant was the motivating factor in the selection of

   Plaintiff for discharge, as the Defendant was looking to staff its positions with

   someone without pregnancy hindering work performance.

63. The Defendant is a sophisticated employer who has actual knowledge of the

   requirements of the Pregnancy Discrimination Act (PDA).

64. The failure of the Defendant to adhere to the mandates of the PDA was willful and

   its

   violations of the provisions of the PDA were willful.

65. Defendant, through its practices and policies as an employer, willfully, and with

   malicious or reckless disregard of Plaintiff's federally protected rights,

   discriminated against Plaintiff on account of her pregnancy in violation of The

   Pregnancy Discrimination Act, with respect to its decision to discharge Plaintiff

   from employment.

66. The Plaintiff’s termination from employment by Defendant was directly and

   proximately caused by the Defendant's unjustified discrimination against Plaintiff

   because she was pregnant in violation of the PDA.

67. As a direct and proximate result of the Defendant's intentional conduct, Plaintiff

   suffered serious economic losses, as well as mental pain and suffering.

68. Any alleged nondiscriminatory reason for termination of Plaintiff asserted by

   Defendant is a mere pretext for the actual reason for termination, Plaintiff’s

   pregnancy.



                                  Page 12 of 33
   69. The Defendant's actions were malicious and were recklessly indifferent to the

       Plaintiff's rights protecting a person from discrimination due to their sex and

       pregnancy.

   70. Discrimination based on pregnancy also constitutes unlawful sex discrimination.

   71. Defendant PLANET CELLULAR, INC. is subjected to vicarious liability for the

       actions of its agents because it failed to take adequate remedial measures to halt the

       discrimination, harassment, and retaliation to which the Plaintiff was subjected to

       despite Defendant’s knowledge that such discrimination, harassment, and

       retaliation was occurring.

   72. Plaintiff has retained the law offices of the undersigned attorney to represent her in

       this action and is obligated to pay reasonable attorneys’ fees and costs.

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff JENNIFER VOLCANES respectfully requests that this court

order the following:

   A. Grant a permanent injunction enjoining Defendant PLANET CELLULAR, INC.,

       its officers, successors, assigns, and all persons in active concert or participation

       with it, from engaging in any employment practice which discriminates based on

       Pregnancy.

   B. Reinstate Plaintiff to the same position she held before the retaliatory personnel

       action, or to an equivalent position.

   C. Reinstate full fringe benefits and seniority rights to Plaintiff.

   D. Order Defendant PLANET CELLULAR, INC. to make Plaintiff JENNIFER

       VOLCANES whole, by compensating Plaintiff for lost wages, benefits, including



                                       Page 13 of 33
       front pay, back pay with prejudgment interest and other remuneration for mental

       pain, anguish, pain and humiliation resulting from the employment discrimination

       suffered.

   E. Award a money judgment representing prejudgment interest.

   F. Award any other compensation allowed by law including punitive damages,

   G. Award attorney’s fees and costs.

                                JURY TRIAL DEMAND
Plaintiff JENNIFER VOLCANES demands a trial by jury on all issues triable as of right

by a jury.

                             COUNT II:
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.A.
    §§ 2000E ET SEQ. AND THE PREGNANCY DISCRIMINATION ACT
             AMENDMENT, 42 U.S. § 2000e-2: RETALIATION

   73. Plaintiff JENNIFER VOLCANES re-adopts every factual allegation as stated in

       paragraphs 1-54 above as if set out in full herein.

   74. Plaintiff is a member of a protected class under Title VII of The Civil Rights Act

       of 1964, 42 U.S.C.A. ET SEQ., and The Pregnancy Discrimination Act

       Amendment, 42 U.S.C.A. § 2000E(K) because of her Sex and Pregnancy, and

       because of her participation in protected activities within the meaning of the Civil

       Rights Act of 1964 [42 U.S.C. 2000 e-2 and].

   75. Defendant PLANET CELLULAR, INC. employed Plaintiff JENNIFER

       VOLCANES from approximately January 01, 2009, to February 19, 2019, or more

       than ten years.

   76. At all times material hereto, the Employer/Defendant PLANET CELLULAR, INC.

       failed to comply with the Pregnancy Discrimination Act (PDA), and the Civil


                                      Page 14 of 33
   Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], Section 704(a), which makes it

   unlawful for an employer to retaliate against an individual “because he has opposed

   any practice made an unlawful employment practice by this subchapter, or because

   he has made a charge, testified, assisted, or participated in any manner in an

   investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-

   3(a) (emphasis added).

77. On or about June 2018, Plaintiff notified Mr. Shakeel Chothai and his wife May

   Baqai that she was pregnant, Mr. Shakeel Chothai was not pleased with the good

   news and immediately asked Plaintiff when she was going to take her maternity

   leave. The Plaintiff explained to Mr. Shakeel Chothai that she needed some time

   to find out about her delivery date.

78. After Plaintiff announced her pregnancy, Mr. Shakeel Chothai gave Plaintiff a bad

   attitude and he began to harass the Plaintiff asking her exact dates for her maternity

   leave. At least once a week Mr. Shakeel Chothai demanded Plaintiff to provide the

   date for maternity leave.

79. This repeated harassing and unlawful conduct of Mr. Shakeel Chothai created for

   Plaintiff a hostile working environment that deteriorated Plaintiff’s working

   conditions and caused her great mental distress and embarrassment.

80. Finally, on or about December 10, 2018, Plaintiff was able to submit her Absence

   Request, and she requested her 2018 vacation days from January 9 to February 01,

   2019, and her maternity leave from February 2, 2019, to April 8, 2019. The

   Defendant approved Plaintiff’s proposed request for leave dates.




                                  Page 15 of 33
81. Nevertheless, the Plaintiff went into labor earlier. The Plaintiff went to work the

   last time on Wednesday January 02, 2019, and the next day, Thursday January 3,

   2019.

82. To Plaintiff consternation, on or about February 19, 2019, Mr. Shakeel Chothai’s

   wife May Baqai, contacted Plaintiff and informed her that she was fired because

   the Company had closed her position. The Plaintiff was in shock, and in complete

   disbelief as to how she was being treated due to her pregnancy and maternity leave.

83. The Plaintiff was in her second week of maternity leave when Defendant fired her.

   The Plaintiff was unable to enjoy the benefits of her protected rights under Federal

   and State law. The Plaintiff not only lost her employment, but she also lost all health

   benefits, 6 weeks after her child had been born.

84. The Plaintiff protested for the violation of her maternity leave rights protected

   under Federal and State law and requested Defendant to reconsider its decision to

   terminate her employment.

85. This complaint constituted protected activity under Title VII, and The Pregnancy

   Discrimination Act (PDA).

86. The Defendant did not reconsider and terminated Plaintiff effective immediately.

87. On or about February 19, 2019, was terminated due to her past pregnancy and

   childbirth, and in retaliation for using her protected maternity leave rights.

88. At the time of termination from employment, the Plaintiff did perform and excel at

   the performance of the essential functions assigned to her by Defendant, and the

   sole apparent reason for the termination of Plaintiff’s employment was Plaintiff’s




                                   Page 16 of 33
   pregnancy and related attempt to seek maternity leave, as Plaintiff was entitled to

   do under Federal and State Law.

89. There was no reason other than Pregnancy Discrimination and retaliation to

   terminate Plaintiff.

90. Any alleged nondiscriminatory reason for terminating Plaintiff asserted by the

   Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s

   Pregnancy and associated maternity leave.

91. Defendant PLANET CELLULAR, INC. is a sophisticated employer who has actual

   knowledge of the requirements of The Pregnancy Discrimination Act (PDA), and

   Title VII of the Civil Rights Act of 1964, as amended, and specifically of Section

   704(a) of the Act, which specifically makes it unlawful to retaliate against

   employees who oppose or participate in statutorily protected activity.

92. Defendant PLANET CELLULAR, INC. through its practices and policies as an

   employer, willfully, and with malicious or reckless disregard of Plaintiff’s federally

   protected rights, retaliated against Plaintiff JENNIFER VOLCANES on account of

   Plaintiff’s pregnancy and maternity leave.

93. Retaliation based on having engaged in a protected activity constitutes unlawful

   retaliation within the meaning of Title VII and the PDA.

94. Defendant PLANET CELLULAR, INC. is subjected to vicarious liability for the

   actions of it agents, because it failed to take adequate remedial measures to halt the

   discrimination, harassment, and retaliation to which Plaintiff was subjected to,

   despite Defendant’s knowledge that such discrimination, harassment, and

   retaliation was occurring.



                                  Page 17 of 33
   95. As a result of the Retaliation, Plaintiff JENNIFER VOLCANES has incurred

       substantial monetary losses and has suffered emotional distress, embarrassment,

       and humiliation.

   96. Plaintiff has retained the law offices of the undersigned attorney to represent her in

       this action and is obligated to pay reasonable attorneys’ fees and costs.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff JENNIFER VOLCANES respectfully requests that this court

order the following:

   A. Grant a permanent injunction enjoining Defendant PLANET CELLULAR, INC.,

       its officers, successors, assigns, and all persons in active concert or participation

       with it, from engaging in any employment practice which constitutes unlawful

       retaliation for having engaged in protected activity, and;

   B. Reinstate Plaintiff JENNIFER VOLCANES to the same position she held before

       the retaliatory personnel action, or to an equivalent position;

   C. Reinstate full fringe benefits and seniority rights to Plaintiff;

   D. Order Defendant PLANET CELLULAR, INC. to make Plaintiff whole, by

       compensating Plaintiff for lost wages, benefits, including front pay, back pay with

       prejudgment interest and other remuneration for mental pain, anguish, pain and

       humiliation due to the discrimination of Plaintiff and due to the retaliatory

       discharge;

   E. For a money judgment representing prejudgment interest;

   F. Award any other compensation allowed by law including compensatory damages,

       punitive damages, and attorneys’ fees and costs.



                                       Page 18 of 33
                                  JURY TRIAL DEMAND
Plaintiff JENNIFER VOLCANES demands a trial by jury on all issues triable as of right
by a jury.
                         COUNT III:
VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER 760:
                DISCRIMINATION BASED ON SEX

   97. Plaintiff JENNIFER VOLCANES re-adopts every factual allegation as stated in

       paragraphs 1-54 and above as if set out in full herein.

   98. At all times material hereto, the Employer/Defendant PLANET CELLULAR, INC.

       failed to comply with the Florida Civil Rights Act of 1992 [Florida Statutes Section

       760.10] which states,

        “It is an unlawful employment practice for an employer: To discharge or to fail or
       refuse to hire any individual, or otherwise to discriminate against any individual
       with respect to compensation, terms, conditions, or privileges of employment,
       because of such individual's race, color, religion, sex, national origin, age,
       handicap, or marital status”

   99. The discrimination of Plaintiff JENNIFER VOLCANES by Defendant PLANET

       CELLULAR, INC. was caused by the Defendant being aware of Plaintiff’s Sex and

       Sex-related Pregnancy.

   100.       The Defendant’s decision to discriminate against Plaintiff was because of

       Plaintiff’s Sex and Sex-related Pregnancy.

   101.       At all relevant times, including the time of discrimination, Defendant

       PLANET CELLULAR, INC. was aware that Plaintiff JENNIFER VOLCANES

       belonged to a protected group.

   102.       At the time of the unlawful discrimination, the Plaintiff did perform and

       excel at the performance of the essential functions assigned to her by the Defendant.




                                        Page 19 of 33
103.          The Plaintiff was qualified for the position apart from her apparent Sex and

   related Pregnancy.

104.          The Plaintiff was discriminated against by Defendant PLANET

   CELLULAR, INC. because the Plaintiff was a pregnant female.

105.          The Defendant is a sophisticated employer who has actual knowledge of the

   requirements of the Florida Civil Rights Act, Chapter 760.

106.          The failure of Defendant PLANET CELLULAR, INC. to adhere to the

   mandates of the Act was willful and its violations of the provisions of the Act were

   willful.

107.          Defendant PLANET CELLULAR, INC., through its practices and policies

   as an employer, willfully, and with malicious or reckless disregard of Plaintiff’s

   State protected rights, discriminated against Plaintiff on account of her Sex, in

   violation of the Act with respect to its decision to treat Plaintiff different from other

   employees.

108.          Plaintiff JENNIFER VOLCANES was discriminated, harassed, suspended

   and discharged by the Defendant PLANET CELLULAR, INC., and Plaintiff’s

   termination from employment was directly and proximately caused by the

   Defendant’s unjustified discrimination against Plaintiff because of Plaintiff’s Sex

   and related pregnancy.

109.          As a direct and proximate result of the Defendant’s intentional conduct, the

   Plaintiff suffered serious economic losses as well as mental anguish, humiliation,

   pain and suffering.




                                     Page 20 of 33
   110.        Any alleged nondiscriminatory reason for the termination of the Plaintiff’s

       employment asserted by Defendant PLANET CELLULAR, INC., is a mere pretext

       for the actual reasons for the termination from employment, Plaintiff’s Sex and

       Sex-related pregnancy.

   111.        The Defendant’s actions were malicious and were recklessly indifferent to

       the Plaintiff’s rights protecting a person from discrimination due to their Sex.

       Discrimination based on Sex constitutes unlawful discrimination in violation of the

       Florida Civil Rights Act, Chapter 760.

   112.        Plaintiff has retained the law offices of the undersigned attorney to represent

       her in this action and is obligated to pay reasonable attorneys’ fees and costs.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff JENNIFER VOLCANES respectfully requests that this court

order the following:

   A. Grant a permanent injunction enjoining Defendant PLANET CELLULAR, INC. its

       officers, successors, assigns, and all persons in active concert or participation with

       it, from engaging in any employment practice which discriminates based on Sex;

   B. Reinstate Plaintiff to the same position held before the retaliatory personnel action,

       or to an equivalent position;

   C. Reinstate full fringe benefits and seniority rights to Plaintiff;

   D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

       benefits, including front pay, back pay with prejudgment interest and other

       remuneration for mental pain, anguish, pain, and humiliation;

   E. For a money judgment representing prejudgment interest;



                                       Page 21 of 33
   F. Award any other compensation allowed by law including punitive damages,

       attorney’s fees (448.104) and further demands a trial by jury on all issues so triable.

                                JURY TRIAL DEMAND

Plaintiff JENNIFER VOLCANES demands a trial by jury on all issues triable as of right

by a jury.

                                  COUNT IV:
                   VIOLATION OF FLORIDA CIVIL RIGHTS ACT,
                  CHAPTER 760, FLORIDA STATUTES; RETALIATION

   113.       Plaintiff JENNIFER VOLCANES re-adopts every factual allegation as

       stated in paragraphs 1-54 and 97-112 of this Complaint as if set out in full herein.

   114.       This is an action against Defendant PLANET CELLULAR, INC. for

       unlawful retaliation under the Florida Civil Rights Act, Chapter 760, Fla. Stat.,

       (FCRA).

   115.       The FCRA contains an anti-retaliation provision, forbidding employers

       from retaliating, or from taking adverse personnel action against, those employees

       who exercise their lawful and protected rights under the Act.

   116.       The FCRA, Fla. Stat. Section 760.10, (7) reads in applicable part, as

       follows:

       “It is an unlawful employment practice for an employer, an employment agency, a

       joint labor-management committee, or a labor organization to discriminate

       against any person because that person has opposed any practice which is an

       unlawful employment practice under this section, or because that person has made

       a charge, testified, assisted, or participated in any manner in an investigation,

       proceeding, or hearing under this section”.



                                       Page 22 of 33
117.      Plaintiff JENNIFER VOLCANES is a member of a protected class under

   Title VII and the Florida Civil Rights Act because of her Sex, and because of her

   participation in protected activities within the meaning of the Florida Civil Rights

   Act.

118.      Defendant PLANET CELLULAR, INC. employed Plaintiff JENNIFER

   VOLCANES from approximately January 01, 2009, to February 19, 2019, or more

   than ten years.

119.      On or about June 2018, Plaintiff notified Mr. Shakeel Chothai and his wife

   May Baqai that she was pregnant, Mr. Shakeel Chothai was not pleased with the

   good news and immediately asked Plaintiff when she was going to take her

   maternity leave. The Plaintiff explained to Mr. Shakeel Chothai that she needed

   some time to find out about her delivery date.

120.      After Plaintiff announced her pregnancy, Mr. Shakeel Chothai gave

   Plaintiff a bad attitude and he began to harass the Plaintiff asking her exact dates

   for her maternity leave. At least once a week Mr. Shakeel Chothai demanded

   Plaintiff to provide the date for maternity leave.

121.      This repeated harassing and unlawful conduct of Mr. Shakeel Chothai

   created for Plaintiff a hostile working environment that deteriorated Plaintiff’s

   working conditions and caused her great mental distress and embarrassment.

122.      Finally, on or about December 10, 2018, Plaintiff was able to submit her

   Absence Request, and she requested her 2018 vacation days from January 9 to

   February 01, 2019, and her maternity leave from February 2, 2019, to April 8, 2019.

   The Defendant approved Plaintiff’s proposed request for leave dates.



                                   Page 23 of 33
123.      Nevertheless, the Plaintiff went into labor earlier. The Plaintiff went to work

   the last time on Wednesday January 02, 2019, and the next day, Thursday January

   3, 2019.

124.      To Plaintiff consternation, on or about February 19, 2019, Mr. Shakeel

   Chothai’s wife May Baqai, contacted Plaintiff and informed her that she was fired

   because the Company had closed her position. The Plaintiff was in shock, and in

   complete disbelief as to how she was being treated due to her pregnancy and

   maternity leave.

125.      The Plaintiff was in her second week of maternity leave when Defendant

   fired her. The Plaintiff was unable to enjoy the benefits of her protected rights

   under Federal and State law. The Plaintiff not only lost her employment, but she

   also lost all health benefits, 6 weeks after her child had been born.

126.      The Plaintiff protested for the violation of her maternity leave rights

   protected under Federal and State law and requested Defendant to reconsider its

   decision to terminate her employment.

127.      This complaint constituted protected activity under the Florida Civil Rights

   Act, Chapter 760, Fla. Stat.

128.      The Defendant did not reconsider and fired Plaintiff effective immediately.

129.      On or about February 19, 2019, was terminated due to her past pregnancy

   and childbirth, and in retaliation for using her protected maternity leave rights.

130.      At the time of termination from her employment, the Plaintiff did perform

   and excel at the performance of the essential functions assigned to her by the

   Defendant.



                                  Page 24 of 33
131.      There was no reason other than Sex and sex-related pregnancy

   discrimination and retaliation to terminate Plaintiff.

132.      On or about February 8, 2017, Plaintiff was fired by the Defendant, and

   Plaintiff’s termination was directly and proximately caused by Defendant’s

   unjustified Discrimination and Retaliation against Plaintiff because of her

   complaints of unlawful Sex and sex-related pregnancy Discrimination and

   Harassment in violation of the Florida Civil Rights Act, Chapter 760, Fla. Stat.,

   (FCRA).

133.      As a direct and proximate result of the Defendant’s intentional conduct,

   Plaintiff JENNIFER VOLCANES suffered serious economic losses as well as

   mental pain and suffering.

134.      Any alleged nondiscriminatory reason for terminating Plaintiff asserted by

   the Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s

   complaints of Sex-related discrimination and Harassment.

135.      The Defendant’s actions were malicious and were recklessly indifferent to

   the Plaintiff’s rights protecting a person from discrimination due to their Sex, and

   retaliation due to her complaints of unlawful discrimination. Retaliation based on

   having engaged in a protected activity constitutes unlawful retaliation.

136.      Defendant PLANET CELLULAR, INC. is subjected to vicarious liability

   for the actions of its agents, because it failed to take adequate remedial measures to

   halt the discrimination, harassment, and retaliation to which Plaintiff was subjected

   to, despite Defendant’s knowledge that such discrimination, harassment, and

   retaliation was occurring.



                                   Page 25 of 33
   137.           As a direct and proximate result of the actions and omissions of Defendant,

       Plaintiff JENNIFER VOLCANES has suffered substantial monetary losses and has

       suffered emotional distress, embarrassment, and humiliation, as well as the

       violation of her statutory rights.

   138.           Plaintiff JENNIFER VOLCANES has not a plain, adequate, or complete

       remedy at law. The Plaintiff is still suffering and will continue to suffer, extreme

       emotional distress, emotional pain, mental anguish and humiliation, loss of dignity,

       loss of enjoyment of life. These losses are continuing and will continue in the

       future.

   139.           Plaintiff JENNIFER VOLCANES has retained the law offices of the

       undersigned attorney to represent her in this action and is obligated to pay

       reasonable attorneys’ fees.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff JENNIFER VOLCANES respectfully requests that this Court

order the following.

   A. Grant a permanent injunction enjoining Defendant PLANET CELLULAR, INC.,

       its officers, successors, assigns and all persons in active concert or participation

       with it, from engaging in further discriminatory and retaliatory practice in violation

       of the FCRA, Fla. Stat. Section 760.10, (7);

   B. Award Plaintiff JENNIFER VOLCANES a judgment against the Defendant

       PLANET CELLULAR, INC. for compensatory damages as determined by the Trier

       of fact;

   C. Award Plaintiff JENNIFER VOLCANES restitutionary damages including back



                                         Page 26 of 33
       pay, front pay, liquidated damages, any “Employee Welfare Benefits” and

       retirement benefits for the time the Plaintiff should have worked absent Defendant’s

       discriminatory treatment;

   D. Enter Judgment for Punitive damages against Defendant PLANET CELLULAR,

       INC.;

   E. Award all reasonable Attorney’s fees and costs incurred in connection with this

       action; and any other and further relief as justice may require.

                                   JURY TRIAL DEMAND

Plaintiff JENNIFER VOLCANES demands a trial by jury on all issues triable as of right

by a jury.

                                 COUNT V:
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS;
                         AGAINST SHAKEEL CHOTHAI

   140.        Plaintiff JENNIFER VOLCANES re-adopts every factual allegation as

       stated in paragraphs 1-54 of this Complaint as if set out in full herein.

   141.        Defendant PLANET CELLULAR, INC. and MR. SHAKEEL CHOTHAI

       employed Plaintiff JENNIFER VOLCANES from approximately January 01, 2009,

       to February 19, 2019, or more than ten years.

   142.        The Plaintiff was hired as a full-time employee, to do general office work.

       Plaintiff worked multiple positions and she had a wide range of tasks assisting in

       the logistics, warehousing, customer service and sales department of the company.

   143.        Due to her outstanding performance and versatility, soon (2009), the

       Plaintiff was assigned some administrative duties. Later, she assumed many

       functions of a Finance Assistant supporting day-to-day transactions such as



                                       Page 27 of 33
   processing payments, maintaining cost reports and managing invoices. The

   Plaintiff’s responsibilities included maintaining inventory, expenses, and payroll.

   The Plaintiff’s overall duties stayed the same until her last day of employment.

144.      Throughout her employment with the Defendant, the Plaintiff performed

   her duties in an exemplary fashion. The Plaintiff possessed all the required skills,

   training and qualifications for the job in question, and performed her duties without

   significant issue or controversy.

145.      However, everything changed for Plaintiff around 2017, when the owner of

   the business, MR. SHAKEEL CHOTHAI moved his headquarters from California

   to Miami, Florida, and the problems for Plaintiff began.

146.      MR. SHAKEEL CHOTHAI made changes that affected the benefits of all

   the employees at PLANET CELLULAR, INC., but the most affected were female

   employees working at the Miami office of PLANET CELLULAR, INC.

147.      MR. SHAKEEL CHOTHAI exhibited prejudice against women, maternity,

   and childbearing issues. MR. SHAKEEL CHOTHAI mistreated all female

   employees working at PLANET CELLULAR, INC., including his own wife.

148.      MR. SHAKEEL CHOTHAI constantly complained about female

   employees asking permission for child-care and medical appointments issues, and

   he said that he would never hire a woman because women are not as good at their

   jobs as male employees. MR. SHAKEEL CHOTHAI had outdated stereotypes

   about women, and he said that women of childbearing age or women who had

   children were a big problem for the company.




                                  Page 28 of 33
149.      At PLANET CELLULAR, INC. female employees, including Plaintiff,

   were always afraid of losing their jobs due to Sex discrimination issues.

150.      On or about June 2018, Plaintiff notified MR. SHAKEEL CHOTHAI and

   his wife May Baqai that she was pregnant, MR. SHAKEEL CHOTHAI was not

   pleased with the good news and immediately asked Plaintiff when she was going

   to take her maternity leave. The Plaintiff explained to MR. SHAKEEL CHOTHAI

   that she needed some time to find out about her delivery date.

151.      After Plaintiff announced her pregnancy, MR. SHAKEEL CHOTHAI gave

   Plaintiff a bad attitude and he began to harass the Plaintiff asking her exact dates

   for her maternity leave. At least once a week MR. SHAKEEL CHOTHAI

   demanded Plaintiff to provide the date for maternity leave.

152.      MR. SHAKEEL CHOTHAI had stereotypical assumptions about

   Pregnancy, child-care issues, and related absences, and he was extremely worried

   about Plaintiff’s request for medical leave.

153.      MR. SHAKEEL CHOTHAI gave Plaintiff a hard time every time she

   required some time off to attend regular medical appointments. MR. SHAKEEL

   CHOTHAI was obviously upset with the Plaintiff’s pregnancy and took good care

   that everyone knew about it.

154.      The Plaintiff could not complain about the discriminatory and harassing

   conduct of MR. SHAKEEL CHOTHAI, because he was the owner and the

   maximum authority at PLANET CELLULAR, INC.

155.      The Plaintiff needed her job, and she planned to work until a date very close

   to her delivery date. Thus, the Plaintiff had to endure the discriminatory treatment



                                  Page 29 of 33
   applied to her by her superior, a person with the power to hire and fire, as a

   condition for continued employment.

156.      This repeated harassing and unlawful conduct of MR. SHAKEEL

   CHOTHAI created for Plaintiff a hostile working environment that deteriorated the

   Plaintiff’s working conditions and caused her great mental distress and

   embarrassment.

157.      Finally, on or about December 10, 2018, Plaintiff was able to submit her

   Absence Request, and she requested her 2018 vacation days from January 9 to

   February 01, 2019, and her maternity leave from February 2, 2019, to April 8, 2019.

   The Defendant approved Plaintiff’s proposed request for leave dates and duration.

158.      On Thursday January 3, 2019, the Plaintiff gave birth to her baby. It was a

   happy event for Plaintiff, she and the baby were healthy, everything was normal,

   and she did not anticipate any childbirth complications.

159.      To Plaintiff consternation, on or about February 19, 2019, MR. SHAKEEL

   CHOTHAI’s wife May Baqai contacted Plaintiff and informed her that she was

   fired because the Company had closed her position. The Plaintiff was in shock, and

   in complete disbelief as to how she was being treated due to her pregnancy and

   childbirth.

160.      The Plaintiff protested for the violation of her maternity leave rights

   protected under Federal and State law and requested the Defendants to reconsider

   its decision to terminate her employment.

161.      This complaint constituted protected activity under Title VII, and The

   Pregnancy Discrimination Act (PDA), and the FCRA, Chapter 760.



                                 Page 30 of 33
162.      The Defendant did not reconsider the Plaintiff’s petition and terminated her

   effective immediately.

163.      The Plaintiff was a long-time trusted employee, but she did not have a

   minimum clue, about any restructuration, or financial reason that could put at risk

   her employment at PLANET CELLULAR, INC. As per Plaintiff’s knowledge, the

   Company was flourishing, it was expanding and hiring more personnel in the

   United States and out of the Country. Even if the Defendant would have eliminated

   her position for business reasons, at PLANET CELLULAR, INC. there were plenty

   of employment opportunities for the Plaintiff. Plaintiff had worked many positions

   at the firm, she had multiple roles, and she was able to fill the requirements for any

   position within the firm. There was not any valid reason or justification to fire her.

164.      The Plaintiff was in her second week of maternity leave when Defendant

   fired her. The Plaintiff was unable to enjoy the benefits of her protected rights

   under Federal and State law. The Plaintiff not only lost her employment, but she

   also lost all health benefits, 6 weeks after her child had been born.

165.      On or about February 19, 2019, was terminated due to her past pregnancy

   and childbirth, and in retaliation for using her protected maternity leave rights.

166.      At the time of termination from employment, the Plaintiff did perform and

   excel at the performance of the essential functions assigned to her by the Defendant,

   and the sole apparent reason for the termination of Plaintiff’s employment was

   Plaintiff’s pregnancy and related attempt to seek maternity leave, as Plaintiff was

   entitled to do under Federal and State Law.




                                  Page 31 of 33
    167.           The conduct of MR. SHAKEEL CHOTHAI was the direct and proximate

        cause of severe emotional distress to Plaintiff.

    168.           As a direct and proximate result of the intentional acts of MR. SHAKEEL

        CHOTHAI, the Plaintiff experienced pain, suffering, severe mental anguish,

        physical injury, unnecessary medical care and expenses, lost wages, lost future

        wages, loss of future earning capacity, and was otherwise injured and damaged.

    169.           The Plaintiff has retained the law offices of the undersigned attorney to

        represent her in this action and is obligated to pay reasonable attorneys’ fees.

                                    PRAYER FOR RELIEF

WHEREFORE, the Plaintiff JENNIFER VOLCANES respectfully requests that this Court

    order the following;

    A. Award Plaintiff judgment against MR. SHAKEEL CHOTHAI for compensatory

        damages as determined by the trier of fact.

   B. Award Plaintiff Restitutionary damages including back pay, front pay, liquidated

       damages, loss of “Employee Welfare Benefits” and retirement benefits for the time

       the Plaintiff should have worked absent Defendant’s discriminatory treatment.

   C. Enter Judgment for Punitive damages against MR. SHAKEEL.

   D. Award all reasonable Attorney’s fees and costs incurred in connection with this

       action; and any other and further relief as justice may require.

                                       JURY TRIAL DEMAND

The Plaintiff JENNIFER VOLCANES demands a trial by jury on all issues triable as of

right by a jury.




                                         Page 32 of 33
Dated: March 12, 2020

                                 Respectfully submitted,

                                 By: _/s/ Zandro E. Palma____
                                 ZANDRO E. PALMA, P.A.
                                 Florida Bar No.: 0024031
                                 9100 S. Dadeland Blvd.
                                 Suite 1500
                                 Miami, FL 33156
                                 Telephone: (305) 446-1500
                                 Facsimile: (305) 446-1502
                                 zep@thepalmalawgroup.com
                                 Attorney for Plaintiff




                        Page 33 of 33
